      Case 4:20-cv-00010 Document 1 Filed on 01/02/20 in TXSD Page 1 of 8



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

PEDRO ARMANDO VILLATORO,                      §
                                              §
       Plaintiff,                             §
                                              §
V.                                            § CIVIL ACTION NO. ____________
                                              §
OCCIDENTAL FIRE AND                           §
CASUALTY COMPANY OF                           §
NORTH CAROLINA,                               §
                                              §
       Defendant.

                         DEFENDANT’S NOTICE OF REMOVAL

TO THE HONORABLE COURT:

       Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Defendant Occidental Fire and Casualty

Company of North Carolina (“Defendant”) files this Notice of Removal to the United States

District Court for the Southern District of Texas, Houston Division, on the basis of diversity of

citizenship and amount in controversy and respectfully shows:

                                         I.
                        FACTUAL AND PROCEDURAL BACKGROUND

       1.1    On August 25, 2019, Plaintiff Pedro Armando Villatoro (“Plaintiff”) filed his

Original Petition in the matter styled Pedro Armando Villatoro v. Defendant Occidental Fire and

Casualty Company of North Carolina, Cause No. 2019-60013 in the 125th Judicial District Court

of Harris County, Texas. The lawsuit arises out of Plaintiff’s claim for damages to his property

under a residential insurance policy issued by Defendant.

       1.2    Plaintiff served Defendant with a copy of his Original Petition on or about

December 5, 2019.




DEFENDANT’S NOTICE OF REMOVAL                                                              PAGE 1
7605027v1
11133.134
      Case 4:20-cv-00010 Document 1 Filed on 01/02/20 in TXSD Page 2 of 8



       1.3     Defendant files this Notice of Removal within 30 days of receiving Plaintiff’s

pleading and it is being filed within one year of the commencement of this action. See 28 U.S.C.

§ 1446(b).

       1.4     All pleadings, process, orders, and other filings in the state court action are

attached to this Notice as required by 28 U.S.C. § 1446(a). A copy of this Notice is also

concurrently being filed with the state court and served upon the Plaintiff.

       1.5      As required by 28 U.S.C. § 1446(a), and Rule 81 of the Local Rules for the

United States District Court of the Southern District of Texas, the following are being filed

simultaneously with this Notice of Removal:

       Exhibit A:      Index of Matters Being Filed

       Exhibit B:      Docket Sheet

       Exhibit C:      Citation and Plaintiff’s Original Petition, Request for Disclosures,
                       Request for Production, Interrogatories, Request for Admissions and
                       Jury Demand

       Exhibit D:      Civil Process Pick-Up Form

       Exhibit E:      Defendant’s Original Answer

       Exhibit F:      List of Parties and Counsel

       1.6     Venue is proper in this Court under 28 U.S.C. § 1441(a) because this district and

division embrace Harris County, Texas, the place where the removed action has been pending

and where the incident giving rise to this lawsuit took place.




DEFENDANT’S NOTICE OF REMOVAL                                                             PAGE 2
7605027v1
11133.134
      Case 4:20-cv-00010 Document 1 Filed on 01/02/20 in TXSD Page 3 of 8



                                            II.
                                    BASIS FOR REMOVAL

       A.      Standard for Removal

       2.1     According to 28 U.S.C. § 1441(a), “any civil action brought in a State court of

which the district courts of the United States have original jurisdiction, may be removed by the

defendant or the defendants, to the district court of the United States for the district and division

embracing the place where such action is pending.” A district court has original jurisdiction over

a state law claim where there is complete diversity of citizenship between the parties and where

the amount in controversy exceeds $75,000.00, exclusive of interests and costs. See 28 U.S.C. §

1332(a).

       2.2     In this case, the Houston Division of the United States District Court for the

Southern District of Texas embraces Harris County, Texas, the place where the removed action

has been pending. In addition, this Court has original jurisdiction because there is complete

diversity of citizenship between the parties and the amount in controversy exceeds $75,000.00.

Accordingly, this action is appropriately before this court.

       B.      The Parties are of Diverse Citizenship.

       2.3     Plaintiff is, and was at the time the lawsuit was filed, a resident and citizen of

Harris County, Texas. See Exhibit “C” ¶ 4.

       2.4     Defendant is, and was at the time this action was commenced, a foreign property

and casualty insurance company, with its principal place of business in Raleigh, North Carolina

and is authorized to do business in the State of Texas. Defendant is organized under Chapter 982

of the Texas Insurance Code.

       2.5     Complete diversity of citizenship exists among the parties because Plaintiff is a

citizen of Texas and Defendant is a citizen of North Carolina.

DEFENDANT’S NOTICE OF REMOVAL                                                                 PAGE 3
7605027v1
11133.134
      Case 4:20-cv-00010 Document 1 Filed on 01/02/20 in TXSD Page 4 of 8



       C.      The Amount in Controversy Exceeds $75,000.00

       2.6     Plaintiff alleges that Defendant is liable under a residential insurance policy

because Plaintiff made a claim under that policy and Defendant wrongfully adjusted and

underpaid Plaintiff’s claim. Federal courts are courts of limited jurisdiction; without jurisdiction

conferred by statute, they lack the power to adjudicate claims. See Stockman v. Fed. Election

Comm’n, 138 F.3d 144, 151 (5th Cir.1998). An action in state court may be removed to federal

court if “the district courts of the United States have original jurisdiction.” 28 U.S.C. § 1441.

To establish diversity jurisdiction under 28 U.S.C. § 1332, the parties must be diverse, and the

amount in controversy must exceed $75,000.00, exclusive of interest and costs. 28 U.S.C. §

1332; Gebbia v. Wal-Mart Stores, Inc., 233 F.3d 880, 882 (5th Cir. 2000). To determine whether

jurisdiction is present for removal, the claims in the state court petition are considered as they

existed at the time of removal. Cavallini v. State Farm Mut. Auto Ins. Co., 44 F.3d 256, 264 (5th

Cir. 1995).

       2.7     When a defendant seeks to remove a lawsuit on the basis of diversity jurisdiction,

the federal court ordinarily determines the amount in controversy based on the specific “good

faith” sum demanded by the Plaintiff in the state court petition. See 28 U.S.C. § 1446(c)(2); St.

Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 288 (1938) (“[U]nless the law gives a

different rule, the sum claimed by the Plaintiff controls if the claim is apparently made in good

faith.”). But when, in contravention of state law, a Plaintiff specifically alleges that damages

will not exceed the federal jurisdictional amount, the pleading is not made in good faith and the

deference typically afforded the Plaintiff’s pleading does not apply. De Aguilar v. Boeing Co.,

47 F.3d 1404, 1410 (5th Cir.1995) (noting that “the face of the Plaintiff’s pleading will not




DEFENDANT’S NOTICE OF REMOVAL                                                                PAGE 4
7605027v1
11133.134
       Case 4:20-cv-00010 Document 1 Filed on 01/02/20 in TXSD Page 5 of 8



control if made in bad faith,” and criticizing manipulative tactics by Plaintiffs that reduce the

amount in controversy to avoid federal jurisdiction and removal).

        2.8     Furthermore, Texas Rule of Civil Procedure 47(c) requires that Plaintiff pleads in

certain predefined damage ranges: e.g., “only monetary relief of $100,000 or less,” or “monetary

relief over $100,000 but not more than $200,000.” There is no provision in Rule 47 permitting a

Plaintiff to plead for damages not exceeding $74,000 as Plaintiff has done here. See Plaintiff’s

Original Petition, at ¶2.

        2.9     A removing defendant satisfies its burden of proof when it shows by a

preponderance of the evidence that the amount in controversy actually exceeds the jurisdictional

minimum at the time of removal. De Aguilar, 47 F.3d at 1408-11. A removing defendant can

show the amount in controversy actually exceeds the jurisdictional minimum if “(1) it is apparent

from the face of the petition that the claims are likely to exceed $75,000.00, or, (2) the defendant

sets forth “summary judgment type evidence” of facts in controversy that support a finding of the

requisite amount.” See, e.g., Manguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723

(5th Cir. 2002).

        2.10    Here, this dispute appears to involve the adjustment of a residential insurance

claim, stating “Hurricane Harvey caused major wind damage to thousands of homes in the

Southeast Texas area. Hurricane Harvey’s winds were sufficient to cause damage evidence in

this claim.” See Plaintiff’s Original Petition, at ¶12. Plaintiff alleges damages to the roof and

interior damage after the “storm lifted and tore multiple shingles, causing water to enter into the

house.” See Plaintiff’s Original Petition, at ¶15. In addition, Plaintiff’s policy limits are as




DEFENDANT’S NOTICE OF REMOVAL                                                                 PAGE 5
7605027v1
11133.134
       Case 4:20-cv-00010 Document 1 Filed on 01/02/20 in TXSD Page 6 of 8



follows: Dwelling limits of $177,000; Other Structures limits of $8,850; Personal Property limits

of $88500; and Loss of Use limits of $35,400.1

        2.11    Plaintiff attempts to frustrate this Court’s federal diversity jurisdiction by stating

in his Petition that he “seeks a maximum amount of damages that does not exceed the sum or

value of $74,000, exclusive of interest and costs.”2 However, no stipulation to limit the amount

in controversy was filed with Plaintiff’s Original Petition to prevent removal3 and Plaintiff is

silent on whether, at a later time, he will accept an award of greater than $75,000 if monetary

relief actually awarded by a jury is more than $75,000.4

        2.12    Because no stipulation to limit the amount in controversy was filed with

Plaintiff’s Original Petition and Texas law does not preclude a court or jury from awarding an

amount greater than what a Plaintiff seeks in his/her pleadings and other filings, Plaintiff’s




1
  See Declaration of Rhonda J. Thompson as Exhibit 1. In determining the amount in controversy, the
court may consider “policy limits... penalties, statutory damages, and punitive damages.” St. Paul
Reinsurance Co., Ltd. v. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998); see Ray v. State Farm Lloyds,
No. CIV.A.3:98-CV-1288-G, 1999 WL 151667, at * 2-3 (N.D. Tex. Mar. 10, 1999) (finding a sufficient
amount in controversy in plaintiff’s case against their insurance company for breach of contract, fraud,
negligence, gross negligence, bad faith, violations of the Texas Insurance Code, violations of the Texas
Deceptive Trade Practices Act, and mental anguish); Fairmont Travel, Inc. v. George S. May Int’l Co., 75
F. Supp.2d 666, 668 (S.D. Tex. 1999) (considering DTPA claims and the potential for recovery of
punitive damages for the amount in controversy determination); Chittick v. Farmers Ins. Exch., 844 F.
Supp. 1153, 1155 (S.D. Tex. 1994) (finding a sufficient amount in controversy after considering the
nature of the claims, the types of damages sought and the presumed net worth of the defendant in a claim
brought by the insureds against their insurance company for actual and punitive damages arising from a
claim they made for roof damages).
2
  See Exhibit C, ¶ 2.
3
   “‘Litigants who want to prevent removal must file a binding stipulation or affidavit with their
complaints[.]’” De Aguilar v. Boeing Co., 47 F.3d 1404, 1412 (5th Cir.1995) (quoting In re Shell Oil Co.,
970 F.2d 355, 356 (7th Cir. 1992) (per curiam)).
4
  See Exhibit C.
DEFENDANT’S NOTICE OF REMOVAL                                                                     PAGE 6
7605027v1
11133.134
      Case 4:20-cv-00010 Document 1 Filed on 01/02/20 in TXSD Page 7 of 8



affirmation5 without more, does not provide with sufficient certainty that Plaintiff would not be

able to recover more in state court than the amount he seeks.6

       2.13    In addition, Plaintiff seeks actual damages, trebled damages, exemplary damages,

statutory interest, pre-judgment interest, post-judgment interest, an award of attorney fees for

trial and any appeal of this case, and costs of suit. See Plaintiff’s Original Petition at IX. Prayer.

Given the nature of the case, policy limits, Plaintiff’s claim of actual, treble, and exemplary

damages, Plaintiff’s pleading on its face has greatly exceeded the requisite jurisdictional

threshold of $75,000 at the time of removal.

       2.14    Defendant has shown by the preponderance of the evidence that Plaintiff’s

amount in controversy likely exceeded the minimal jurisdictional threshold at the time of

removal.

                                                 III.

                                 CONCLUSION AND PRAYER

       3.1     All requirements are met for removal under 28 U.S.C. §§ 1332 and 1441.

Accordingly, Defendant Occidental Fire and Casualty Company of North Carolina hereby

removes this case to this Court for trial and determination.




5
  That he “seeks a maximum amount of damages that does not exceed the sum or value of $74,000,
exclusive of interest and costs”
6
  See FN4; see also Washington-Thomas v. Dial Am. Mktg., Inc., EP-12-CV-00340-DCG, 2012 WL
5287043, at *3 (W.D. Tex. Oct. 23, 2012)(not reported).
DEFENDANT’S NOTICE OF REMOVAL                                                                  PAGE 7
7605027v1
11133.134
      Case 4:20-cv-00010 Document 1 Filed on 01/02/20 in TXSD Page 8 of 8



                                    Respectfully submitted,

                                    /s/ Rhonda J. Thompson
                                    Rhonda J. Thompson
                                    State Bar No. 24029862
                                    Southern District Bar No. 17055
                                    Adrienne H. Nelson
                                    State Bar No. 024069867
                                    Southern District Bar No. 2276091
                                    Ashley Pedigo
                                    State Bar No.: 24095731
                                    Southern District: 3061504
                                    THOMPSON, COE, COUSINS & IRONS, L.L.P.
                                    700 N. Pearl Street, 25th Floor
                                    Dallas, Texas 75201
                                    Telephone: (214) 871-8200
                                    Facsimile: (214) 871-8209
                                    Email: rthompson@thompsoncoe.com
                                            anelson@thompsoncoe.com
                                            apedigo@thompsoncoe.com

                                    COUNSEL FOR DEFENDANT OCCIDENTAL FIRE
                                    & CASUALTY COMPANY OF NORTH CAROLINA

                                CERTIFICATE OF SERVICE

        This is to certify that on January 2, 2020 a true and correct copy of the foregoing was
delivered to the following counsel of record in accordance with the Federal Rules of Civil
Procedure

       Via E-Filing and Email:
       Stephen R. Walker
       Gregory J. Finney
       Juan A. Solis
       Law Offices of Manuel Solis, PC
       6657 Navigation Blvd.
       Houston, TX 77011
       Facsimile: (281) 377-3924
       Email: swalker@manuelsolis.com
              gfinney@manuelsolis.com
              jusolis@manuelsolis.com
       ATTORNEYS FOR PLAINTIFF


                                           /s/ Rhonda J. Thompson
                                           Rhonda J. Thompson
                                           Adrienne H. Nelson
                                           Ashley Pedigo
DEFENDANT’S NOTICE OF REMOVAL                                                            PAGE 8
7605027v1
11133.134
